Case 2:19-cv-00467-JDW Document 12-9 Filed 05/28/19 Page 1 of 6




            EXHIBIT H
         Case 2:19-cv-00467-JDW Document 12-9 Filed 05/28/19 Page 2 of 6



From: Randell Roberts
Sent: Wednesday, February 7, 2018 8:40 PM
To: 'Sheridan, Thomas W.' <tsheridan@sheridanandmurray.com>
Subject: RE: 1497-001 Burgess, James R.: Referral Fee Agreement


Confirmed, and good luck Tom.


Randell C. Roberts
Attorney at Law
Roberts & Roberts
www.robertslawfirm.com
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization
randy@robertslawfirm.com
www.robertslawfirm.com

From: Sheridan, Thomas W. [mailto:tsheridan@sheridanandmurray.com]
Sent: Wednesday, February 7, 2018 6:27 PM
To: Randell Roberts <randy@robertslawfirm.com>
Cc: tsheridan@sheridanandmurray.com
Subject: FW: 1497-001 Burgess, James R.: Referral Fee Agreement


Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing
agreement.
I am writing to confirm our discussion and to specifically clarify and document our referral agreement on
this matter.
Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them
for any and all claims arising from Mr. Burgess's December 14, 2012 accident that rendered him a
quadriplegic.
Prior to referring this matter to my firm, you had engaged in discussions with representatives from
Defendant Clark Electric regarding the potential settlement of this matter.
In light of this, my firm and I have agreed to pay you a referral fee in the amount of 40% of any fee
recovered by my firm against Defendant Clark Electric only, which has policy limits in this matter of $2
million.




                                                                                    ROBERTS_000030
         Case 2:19-cv-00467-JDW Document 12-9 Filed 05/28/19 Page 3 of 6



We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a
referral fee from any recovery made against any other defendant named or joined in this case (including
but not limited to Dialight, any of the National Oilwell Varco entities, Cabot Oil or any of the Patterson
entities). Any referral fee paid to you from this matter will be expressly limited to 40% of any recovery
from Defendant Clark Electric’s $2 million insurance policy.
We have agreed that the maximum referral fee payable from my firm to your firm in this case would be
$320,000 calculated as follows:
If my firm is able to settle Mr. and Mrs. Burgess' claims against Clark electric for its full $2 million
insurance coverage, and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our
maximum referral fee payable to you will be $320,000 ($800,000 times .40 = $320,000). To the extent
any settlement with Clark Electric is in an amount less than $2 million, you will be entitled to a referral
fee of 40% of the gross fee recovered by my firm from Clark Electric's insurance coverage.
Please confirm that this email accurately reflects our full and final agreement and supersedes any prior
agreement (including my letter to you dated September 11, 2014).
Sincerely,
Tom




 Thomas W. Sheridan                                                            Sheridan & Murray, LLC
 Trial Attorney
                                                Mailing Address: 424 South Bethlehem Pike, Third Floor
                                                                           Fort Washington, PA 19034



                                                    Philadelphia Office: 1845 Walnut Street, 21st Floor

                                                                                  Philadelphia, PA 19103


 tsheridan@sheridanandmurray.com                                                    tel: (215) 977-9500
 http://www.sheridanandmurray.com                                                  fax: (215) 977-9800




From: Murray, Neil T.
Sent: Wednesday, February 07, 2018 7:09 PM
To: Sheridan, Thomas W.
Cc: Sheridan, Thomas W.
Subject: RE: 1497-001 Burgess, James R.: Referral Fee Agreement



Looks good – see highlighted changes.




                                                                                      ROBERTS_000031
         Case 2:19-cv-00467-JDW Document 12-9 Filed 05/28/19 Page 4 of 6



Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing
agreement.
I am writing to confirm our discussion and to specifically clarify and document our referral agreement on
this matter.
Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them
for any and all claims arising from Mr. Burgess's (insert date of accident) accident that rendered him a
quadriplegic.
Prior to referring this matter to my firm, you had engaged in discussions with representatives from
Defendant Clark Electric regarding the potential settlement of this matter.
In light of this, my firm and I have agreed to pay you a referral fee in the amount of 40% of any fee
recovered by my firm against Defendant Clark Electric only, which has policy limits in this matter of $2
million.
We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a
referral fee from any recovery made against any other defendant named or joined in this case (including
but not limited to Dialight, any of the National Oilwell Varco entities, Cabot Oil or any of the Patterson
entities). Any referral fee paid to you from this matter will be expressly limited to 40% of any recovery
from Defendant Clark Electric’s $2 million insurance policy.
We have agreed that the maximum referral fee payable from my firm to your firm in this case is
$320,000 calculated as follows:
If my firm is able to settle Mr. and Mrs. Burgess' claims against Clark electric for its full $2 million
insurance coverage, and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our
maximum referral fee payable to you will be $320,000 ($800,000 times .40 = $320,000). To the extent
any settlement with Clark Electric is in an amount less than $2 million, you will be entitled to a referral
fee of 40% of the gross fee recovered by my firm from Clark Electric's insurance coverage.
Please confirm that this email accurately reflects our agreement and supersedes any prior agreement.
Sincerely,
Tom
_____________________________
Neil T. Murray, Esquire
Sheridan & Murray, LLC
424 S. Bethlehem Pike
Third Floor
Fort Washington, PA 19034
(215) 977-9500 phone
(215) 977-9800 fax
nmurray@sheridanandmurray.com




                                                                                      ROBERTS_000032
         Case 2:19-cv-00467-JDW Document 12-9 Filed 05/28/19 Page 5 of 6




From: Sheridan, Thomas W.
Sent: Wednesday, February 07, 2018 7:03 PM
To: Murray, Neil T.
Cc: Thomas W. Sheridan Esquire (tsheridan@sheridanandmurray.com)
Subject: 1497-001 Burgess, James R.: Referral Fee Agreement



Neil,
please review the email below and give me any comments or edits that you have. I want to nail this
down ASAP. I have gone to substantial lengths in this email to document my agreement with Randy.
Please let me know if you think it is too much or too little or there's a more effective way to say what I
wrote.
Thanks, Tom




Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing
agreement.
I am writing to confirm our discussion and to specifically clarify and document our referral agreement on
this matter.
Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them
for any and all claims arising from Mr. Burgess's accident that rendered him a quadriplegic.
Prior to referring this matter to my firm, you had engaged in discussions with representatives from Clark
electric regarding the potential settlement of this matter.
In light of this, my firm and I have agreed to pay you a referral fee in the amount of 40% of any fee
recovered by my firm against defendant Clark Electric only, which has policy limits in this matter of $2
million.
We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a
referral fee from any recovery made against any other defendant named or joined in this case (including
but not limited to Dialight, any of the National Oilwell Varco entities, Cabot oil or any of the Patterson
entities). Any referral fee paid to you from this matter will be expressly limited to 40% of any recovery
from Defendant Clark Electric’s $2 million insurance policy.
We have agreed that the maximum referral fee payable from my firm to your firm in this case is
$320,000 calculated as follows:
if my firm is able to settle Mr. and Mrs. Burgess' claims against Clark electric for its full $2 million
insurance coverage, and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our
maximum referral fee payable to you will be $320,000 ($800,000 times .40 = $320,000). To the extent
any settlement with Clark electric is in an amount less than $2 million, you will be entitled to a referral
fee of 40% of the gross fee recovered by my firm from Clark electric's insurance coverage.



                                                                                      ROBERTS_000033
         Case 2:19-cv-00467-JDW Document 12-9 Filed 05/28/19 Page 6 of 6




Please confirm that this email accurately reflects our agreement and supersedes any prior agreement.


Sincerely,
Tom




 Thomas W. Sheridan                                                        Sheridan & Murray, LLC
 Trial Attorney
                                             Mailing Address: 424 South Bethlehem Pike, Third Floor
                                                                        Fort Washington, PA 19034



                                                 Philadelphia Office: 1845 Walnut Street, 21st Floor

                                                                              Philadelphia, PA 19103


 tsheridan@sheridanandmurray.com                                                tel: (215) 977-9500
 http://www.sheridanandmurray.com                                              fax: (215) 977-9800




                                                                                  ROBERTS_000034
